DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks, amended claims, and terminal disclaimer filed on December 28, 2021 is acknowledged. Claims 2, and 4-13 are pending. Claims 1 and 3 have been cancelled. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on September 14, 2021 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 2 and 4-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,406,241 has been withdrawn in view of Applicant’s filing of a terminal disclaimer.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of Hersel (US 2006/0002590), which discloses a polymeric prodrug composition including a hydrogel, a biologically active moiety, and a reversible prodrug 
The hydrogel is a three-dimensional, hydrophilic or amphiphilic polymeric network capable of taking up large quantities of water. The networks are composed of homo-polymers or copolymers, are insoluble due to the presence of covalent chemical or physical (ionic, hydrophobic interactions, entanglements) crosslinks (paragraph 0008). 
A carrier-linked prodrug is a prodrug that contains a temporary linkage of a given active substance with a transient carrier group that produces improved physicochemical or pharmacokinetic properties and that can be easily removed in vivo, usually by a hydrolytic cleavage (paragraph 0010). 
However, Hershel does not disclose the prodrug is integrated into the polymer via the polymerization process and formation of the hydrogel. Hersel discloses the prodrug is added to the polymer after the after the hydrogel is formed. This results in a structurally different hydrogel formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615